Case 1:19-cv-09642-VM-RWL Document 55 Filed 07/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUILLAME JACQURTY, CS :
Petitioner, 19 Civ. 9642 (VM)
- against - ORDER
GERALDINE HELENA TENA
BAPTISTA, et al., :
Respondents.
---- X

VICTOR MARRERO, United States District Judge.

It is hereby ordered that a teleconference in the
above-captioned action will be held on August 7, 2020 at
11:30 a.m. The teleconference shall take place using the

dial-in number 1-888-363-4749 and access code 8392198.

SO ORDERED.

Dated: New York, New York
29 July 2020

Victor Marrero
0.5.0.5

 

 
